DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms (and possibly others) lack antecedent basis:
Claim 1: “the local matrix nuclear radiation dose rates”, “the concentration of the radiological proxy”, “the fractional contribution of the local reservoir radiation dose”, the nominal duration of exposure within the reservoir”, “the calculated local radiation dose signal for each sample” and “the proxy concentration”.
Claim 2: “the hydrocarbon reservoir fluid”.
Claim 7: “the stable carbon isotopic composition”.
Claim 8: “the sample specific change in concentration”.
Claim 9: “the unique quantitative response”.
Claim 10: “the behavior and sensitivity of the radiological proxy”.
Claim 11: “the radiation dose deriving from the reservoir”.
Claim 12: “the total radiation dose received by a petroleum sample from the reservoir medium” and “the total radiation dose received by the petroleum fluid as determined using a radiological proxy”.
Claim 13: “the relative proportions of the total dose rate signal” and “the gamma-ray log”.
Claim 14: “the nominal duration of exposure”.
Claims 3-6 and 15-20 are rejected for reasons of dependency.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because they contain color elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Curiale et al. “Occurrence and origin of olefins in crude oils. A critical review” (cited by Applicant) discloses the detection of olefin concentrations in oils from various locations (Fig. 3 and description, page 400), as well as detection of infrared spectra from oil samples indicating the presence of trans-olefins (Fig. 4 and description, page 400). Curiale also recognizes that the presence of olefins can provide information based on residence age (timing of generation and entrapment, page 407).
With respect to claim 1 (and dependent claims 2-13), Curiale does not appear to disclose or reasonably suggest determining the local matrix nuclear radiation dose rates for a solid reservoir matrix at one or more locations (drQ), and total) can be calculated from the concentration of the radiological proxy in each sample; assessing the fractional contribution of the local reservoir radiation dose (Qreservoir), to the total radiation dose received by the fluid sample during its complete history from the source rock through to the reservoir; and, calculating the nominal duration of exposure within the reservoir, of each of the reservoir fluid samples (RA), to the respective Q), based on the calculated local radiation dose signal for each sample obtained from the proxy concentration, and the local radiation dose rate.
With respect to claim 14 (and dependent claims 15-20), Curiale does not appear to disclose or reasonably suggest determining local matrix radiation dose rates for a solid reservoir matrix at a plurality of locations, and selecting a plurality of distinct sample locations within the reservoir each having a distinct matrix radiation dose rate of a matrix radiation; obtaining a plurality of reservoir fluid samples from two or more of the distinct sample locations, wherein the reservoir fluid in the samples comprises a radiological proxy moiety that is a marker for a proxy chemical transformation of the reservoir fluid in response to a total radiation dose of the matrix radiation over a geological time span, and wherein a proxy chemical transformation rate in response to an metered radiation dose of the matrix radiation is such that a changing concentration of the radiological proxy is measurable over a measurement time span that is less than 1 year, where the metered radiation dose rate is greater than the natural matrix radiation dose rates; determining the concentration of the radiological proxy in the reservoir fluid samples from distinct sample locations, the concentration of the radiological proxy in each sample being proportionate to a total radiation dose for the reservoir fluid sampled at each of the respective sample source) for at least two of the sample locations, being proximate sample locations within 10 meters of each other in the reservoir, then subtracting Qsource from Qtotal for each sample to obtain a local in-reservoir radiation dose signal (Qreservoir) for each sample; and, assuming the same residence age (RA) for fluids within a reservoir zone containing the proximate sample locations, determining an emplacement time, at which the reservoir fluid samples from the proximate sample locations each became subject to the distinct matrix radiation dose rates at each respective proximate sample location, the difference between present time and the emplacement time being the RA of the hydrocarbon reservoir fluid in the reservoir zone containing the proximate sample locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	24 January 2022